UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended June 30, 2012 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At August 6, 2012 there were issued and outstanding 27,475,978 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 (unaudited) 4-5 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 6-7 Condensed Consolidated Statements of Other Comprehensive Loss for the Three and Six Months Ended June 30, 2012 and 2011 (unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (unaudited) 9-10 Notes to Condensed Consolidated Financial Statements (unaudited) 11-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40-42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands, except shares) June 30, December 31, Current assets: Cash and cash equivalents $ $ Available for sale securities Accounts receivable Trade Income taxes 9 Commodity risk management asset 3 Assets held for sale Other current assets Total current assets Investment Properties and equipment Oil & gas properties under full cost method, net of $36,231 and $28,561 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) June 30, December 31, Current liabilities: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 41 24 Total current liabilities Long-term debt, net of current portion Deferred tax liability Asset retirement obligations Other accrued liabilities Commitment and contingencies Shareholders' equity Common stock, $.01 par value; unlimited shares authorized; 27,460,978 and 27,409,908 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities 78 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended June 30, Six months ended June 30, Oil, gas, and NGL production revenues: $ Operating expenses: Oil and gas Oil and gas depreciation, depletion and amortization Impairment of oil and gas properties Water treatment plant Mineral holding costs 37 80 General and administrative Loss from operations ) Other income and expenses: Realized loss on risk management activities (6 ) Unrealized gain on risk management activities Gain on the sale of assets 10 Equity loss in unconsolidated investment ) Gain on sale of marketable securities 7 9 54 9 Miscellaneous income and (expenses) ) ) 88 ) Interest income 1 10 6 30 Interest expense ) Income (loss) before income taxes and discontinued operations ) ) The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended June 30, Six months ended June 30, Income taxes: Current (provision for) ) Deferred (provision for) benefit from ) 9 Income (loss) from continuing operations ) ) ) Discontinued operations: Discontinued operations, net of taxes 26 90 Impairment on discontinued operations, net of taxes ) Net loss $ ) $ ) $ ) $ ) Net loss per share basic and diluted Income (loss) from continuing operations $ $ ) $ ) $ ) Income (loss) from discontinued operations ) ) Net loss $ ) $ $ ) $ ) Weighted average shares outstanding Basic and Diluted The accompanying notes are an integral part of these statements. -7- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three months ended June 30, Six months ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Marketable securities, net of tax 45 ) 63 ) Total comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these statements. -8- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the six months ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Loss (income) from discontinued operations ) Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net ) ) Accretion of discount on treasury investment ) Impairment of oil and gas properties Gain on sale of marketable securities ) (9 ) Equity loss from Standard Steam Net change in deferred income taxes ) ) (Gain) on sale of assets ) ) Noncash compensation 97 Noncash services 32 ) Net changes in assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Net redemption of treasury investments Acquisition & development of oil & gas properties ) ) Acquisition & development of mining properties ) Acquisition of property and equipment ) ) Proceeds from sale of oil and gas properties Proceeds from sale of marketable securities 72 11 Proceeds from sale of property and equipment 22 Net change in restricted investments ) ) Net cash (used in) investing activities: ) ) The accompanying notes are an integral part of these statements. -9- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the six months ended June 30, Cash flows from financing activities: Issuance of common stock 55 ) Proceeds from new debt Repayments of debt ) ) Net cash (used in) provided by financing activities ) Net cash provided by operating activities of discontinued operations Net cash used in investing activities of discontinued operations (6
